David Newbern, Justice. On July 5,1985, in case number CR 8 5-104, we denied the petition for a writ of prohibition filed by Marvin Iberg who is a codefendant with the petitioner in this case. The petition before us now raises precisely the same issue as was before us in Iberg v. Langston, and we deny the writ for the reasons given in our opinion in that case.  The petitioner has given us two citations with which we did not deal in Iberg v. Langston. First, he cites us to the commentary accompanying Ark. Stat. Ann. § 41-104 (Repl. 1977) which is the basic statute of limitations section in the current criminal code. The commentary says it appears that before the adoption of the current code first degree murder was subject to a three-year statute of limitation. As we explained in Iberg v. Langston, that was true during the time the Arkansas death penalty provisions suffered from the constitutional infirmity recognized in Furman v. Georgia, 408 U. S. 238 (1972). But, as we also explained there, that temporary infirmity does not prevent application of the statute of limitations which applied in 1960 which is when the offense charged against this petitioner was committed.  The other citation is to Graham v. State, 253 Ark. 462, 486 S.W.2d 678 (1972), which the petitioner says “abolished” the death penalty for first degree murder. We do not agree with any such characterization of Graham v. State. That case was no more than a recognition of the constitutional impediment to application of the death penalty presented by Furman v. Georgia, supra.  The only additional argument made by the petitioner which is not addressed in Iberg v. Langston, is that Act 438 of 1973 repealed Ark. Stat. Ann. § 41-1601 (Repl. 1964) which was the statute of limitations applicable to offenses punishable by death. We agree it was repealed, but it was the law applicable in 1960, the date with which we are concerned. Writ denied. Purtle, J., dissents. Smith and Dudley, JJ., not participating.